Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 1 of 15




  EXHIBIT 3 REDACTED VERSION OF
  DOCUMENTSOUGHT TO BE SEALED
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 2 of 15




                           UNITED STATES OF AMERICA
                                    Before the
                      SECURITIES AND EXCHANGE COMMISSION

SECURITIES EXCHANGE ACT OF 1934
Release No. 81542 / September 7, 2017

ACCOUNTING AND AUDITING ENFORCEMENT
Release No. 3892 / September 7, 2017

ADMINISTRATIVE PROCEEDING
File No. 3-17651


                                                   CORRECTED ORDER PURSUANT TO
                                                   SECTIONS 4C AND 21C OF THE
                                                   SECURITIES EXCHANGE ACT OF 1934
In the Matter of                                   AND RULE 102(e) OF THE
                                                   COMMISSION’S RULES OF PRACTICE,
       ADRIAN D. BEAMISH, CPA,                     MAKING FINDINGS, AND IMPOSING
                                                   REMEDIAL SANCTIONS
Respondent.




                                                  I.

       The Securities and Exchange Commission (“Commission”) deems it appropriate to enter
this Order Pursuant to Section 4C of the Securities Exchange Act of 1934 1 (“Exchange Act”) and
Rule 102(e)(1)(ii) of the Commission’s Rules of Practice, Making Findings, and Imposing
Remedial Sanctions as to Adrian D. Beamish, CPA (“Respondent” or “Beamish”). 2




1
  Section 4C provides, in relevant part, that: “The Commission may censure any person, or deny,
temporarily or permanently, to any person the privilege of appearing or practicing before the
Commission in any way, if that person is found . . . (1) not to possess the requisite qualifications
to represent others . . . (2) to be lacking in character or integrity, or to have engaged in unethical
or improper professional conduct; or (3) to have willfully violated, or willfully aided and abetted
the violation of, any provision of the securities laws or the rules and regulations thereunder.”
2
  Rule 102(e)(1)(ii) provides, in pertinent part, that: “The Commission may . . . deny, temporarily
or permanently, the privilege of appearing or practicing before it . . . to any person who is found
. . . to have engaged in unethical or improper professional conduct.”
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 3 of 15




                                               II.

       Respondent has submitted an Offer of Settlement (the “Offer”), which the Commission
has determined to accept. Solely for the purpose of these proceedings and any other proceedings
brought by or on behalf of the Commission, or to which the Commission is a party, and without
admitting or denying the findings herein, except as to the Commission’s jurisdiction over the
Respondent and the subject matter of these proceedings, which are admitted, Respondent
consents to the entry of this Order Pursuant to Section 4C of the Exchange Act and
Rule 102(e)(1)(ii) of the Commission’s Rules of Practice, Making Findings, and Imposing
Remedial Sanctions (“Order”), as set forth below.

                                               III.

       On the basis of this Order and Respondent’s Offer, the Commission finds 3 that:

A.     Summary

        1.      Respondent Adrian D. Beamish repeatedly engaged in improper professional
conduct during PricewaterhouseCoopers LLP’s audits of Burrill Life Sciences Capital Fund III,
LP, a $283 million San Francisco-based venture capital fund. PricewaterhouseCoopers LLP, was
first engaged to conduct the audits of the venture capital fund’s year-end 2006 financial
statements. As detailed below, Beamish, as the engagement partner, failed to comply with the
relevant professional standards in connection with his audits of the fund’s 2009, 2010, 2011, and
2012 year-end financial statements.

        2.      In the audit of the venture capital fund’s year-end 2009 financial statements,
Beamish became aware that the fund’s founder, G. Steven Burrill, had arranged for the fund to
pay millions of dollars to the fund’s management company that Burrill owned and controlled.
From 2009 through 2011, the management company characterized the payments as advances on
future management fees that it would earn through the provision of future management services
as the fund’s manager. The payments were made many months—and even years—before the
fees were to be earned. In each of these three years, Beamish failed to inquire whether the
management company had the authority to take the unusual payments, nor did he scrutinize the
rationale for the payments, which Burrill needed to pay his own personal expenses and to fund
his other businesses. Significantly, in conducting the year-end 2012 audit, Beamish learned that
the advanced management fee payments that had been paid greatly exceeded any potential future
management fee obligations the fund might owe.

       3.      Despite an advanced management fee balance rapidly growing over several years
and not decreasing, and Beamish’s own audit team’s suggested financial disclosure language
being rejected by management, Beamish improperly signed audit reports with unqualified
opinions for the fund’s year-end 2009, 2010, 2011, and 2012 financial statements, in violation of
Generally Accepted Auditing Standards (“GAAS”). In addition, the fund’s financial statements,

3
 The findings herein are made pursuant to Respondent’s Offer of Settlement and are not binding
on any other person or entity in any other proceeding.



                                                2
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 4 of 15




for those same years, did not comply with Generally Accepted Accounting Principles (“GAAP”).
Further, Beamish relied upon unreasonable bases as the supposed means for repayment of the
advanced management fee balance.

B.     Respondent

        4.      Adrian D. Beamish, CPA, age 46, is a resident of Los Altos, California. Beamish
has been licensed as a Certified Public Accountant in California since November 2004, and has
been a Chartered Accountant in England and Wales since 1995. Beamish was hired by
PricewaterhouseCoopers’ U.K. firm in 1995, and in 1998, he moved to PricewaterhouseCoopers’
U.S.A. firm in San Jose, California, where he became an audit partner in 2006. Beamish
conducts audits of both public and private entities for PricewaterhouseCoopers, and he
specializes in the pharmaceutical life sciences and venture capital industries.

C.     Related Persons and Entities

        5.       G. Steven Burrill, age 71, resides in San Francisco, California, and Eagle River,
Wisconsin. From 1977 to 1993, Burrill was a partner at a large audit firm and focused on the
biotechnology industry. Burrill began raising venture capital funds when he left the audit firm in
1993. In addition to venture capital funds, Burrill owned and controlled a number of affiliated
businesses, including an investment adviser, a merchant banking firm, and a media company. On
March 16, 2016, after the audits at issue here, Burrill, a CPA, was suspended from appearing or
practicing before the Commission as an accountant and was barred from association with any
broker, dealer, investment adviser, municipal securities dealer, municipal advisor, transfer agent, or
nationally recognized statistical rating organization and prohibited from serving or acting as an
employee, officer, director, member of an advisory board, investment adviser or depositor of, or
principal underwriter for, a registered investment company or affiliated person of such investment
adviser, depositor, or principal underwriter.

         6.       Burrill Capital Management, LLC (“BCM”) is a Delaware limited liability
company and filed reports as an exempt reporting adviser with the Commission from April 2012
to January 2015, when it withdrew its registration. Burrill Capital Management is wholly owned
by Burrill and had its principal place of business in San Francisco, California. Now defunct,
BCM acted as the adviser to several venture capital funds operated by Burrill. Burrill also used
BCM as the operating entity through which he directed resources to his affiliated businesses. As
of its last filing in March 2014, BCM reported $358.6 million in total assets under management.

       7.      Burrill Life Sciences Capital Fund III, LP (“Fund III” or the “Fund”) is a
Delaware limited partnership formed by Burrill in 2006. The Fund received $283 million in
venture capital funds to invest in life sciences companies. The Fund retained BCM as its
investment adviser. The Fund is a private entity subject to AICPA auditing standards, and its
investors were all accredited as defined under Regulation D, 17 CFR § 230.501.

        8.    Burrill Life Sciences Capital Fund III Partners, LP (“General Partner”), a
Delaware limited partnership, was the General Partner of Fund III during the relevant time
period. The General Partner’s Investment Committee included Burrill and four others. The




                                                  3
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 5 of 15




General Partner was entitled to receive fees for managing the Fund, but also could designate an
affiliate to receive the fees.

       9.       Burrill Capital, LLC (“Management Company”) is a Delaware limited liability
company owned and controlled entirely by Burrill. As described further below, in its 2012
financial statements, the Fund stated that the Management Company was responsible for
repaying the balance of the management fees that had been advanced to the General Partner.

       10.     PricewaterhouseCoopers LLP (“PricewaterhouseCoopers” or “PwC”)
provides audit, assurance, tax, transaction, and advisory services throughout the United States,
and throughout the world via their members firms. Auditors from its San Jose, California office
conducted the audits of Fund III for fiscal years 2006-2012.

D.     Formation of Fund and Retention of PricewaterhouseCoopers as Auditors

        11.     Burrill formed Fund III in 2006 to invest in life sciences companies. Established
with a projected 10-year lifespan, Fund III was originally scheduled to expire in February 2016.
Fund III is structured as a limited partnership. Investors in Fund III, which include public
companies, pension funds, and institutional investors, are limited partners in the Fund. During
the relevant period, Burrill Life Sciences Capital Fund III Partners, LP served as the Fund’s
General Partner. Five individuals, including Burrill, were members of the General Partner and
their control of the General Partner was set forth in its partnership agreement.

        12.      The rights and responsibilities of the General Partner and the limited partners of
Fund III are governed by a limited partnership agreement (“LPA”). The LPA delineates, among
other things, the manner and amount of the General Partner’s fees for managing the Fund.
According to the LPA, the General Partner or its designee is entitled to two percent of committed
capital for six years, payable on the first day of each fiscal quarter for management services to be
rendered during that quarter. After the initial six years, the General Partner or its designee is
entitled to two percent of the cost basis of the investments, plus reserves. As enumerated in the
LPA, the General Partner would bear all normal expenses incurred in connection with the
management of the fund, including salaries, travel, and rent, from the management fee. The LPA
did not authorize the General Partner to take management fees more than one quarter in advance,
and prohibited non-arm’s length transactions between Fund III and the General Partner or its
members without explicit approval of an advisory committee of limited partners.

        13.     The Fund’s offering materials state that a major financial accounting firm would
issue a report on the financial statements annually. In addition, the LPA similarly provided that
the Fund would issue financial statements in accordance with GAAP, and would be audited
annually by a public accountant of recognized national standing.

       14.     Beginning in 2006, the Fund issued annual financial statements and retained
PricewaterhouseCoopers to serve as its auditor to conduct annual audits on the Fund. Beamish
served as the PwC audit partner responsible for the audit team’s compliance with the appropriate
professional standards. As the engagement partner, Beamish had final authority over the
planning, execution, and supervision of the audits and was responsible for audit reports issued by
PwC on the Fund’s financial statements.



                                                 4
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 6 of 15




        15.     For the year-end 2009 through year-end 2012 audits, Beamish authorized
PricewaterhouseCoopers to issue audit reports with unqualified opinions stating that the Fund’s
financial statements were presented fairly, in all material respects, in accordance with GAAP and
that the audits were conducted in accordance with GAAS. In reality, however, the Fund’s
financial statements failed to comply with GAAP and the audits failed to comply with GAAS.

E.     Burrill Took “Advanced Management Fees” to Fund Other Businesses

        16.      In late 2007, Burrill and his affiliated businesses began to face cash flow
shortages. Burrill Capital Management, the adviser to Fund III and the entity through which
Burrill operated and funded his affiliated businesses, maintained records showing that the
expenses of the Burrill affiliates far exceeded the revenue that the businesses were generating.
Even though he did not solely control the Fund’s General Partner, Burrill unilaterally directed
BCM’s controller to take $400,000 from Fund III to make up for the cash shortfall in BCM.
Burrill justified the withdrawal as an “advance on management fees” that the General Partner
expected to earn in the first quarter of 2008. The advance was recorded as a “prepaid expense”
on the books of Fund III.

        17.      By mid-2008, Burrill, alone directing the General Partner, had begun to take
routine and significant advances on management fees. Whenever BCM or Burrill’s affiliated
entities faced a cash shortfall, Burrill arranged to cover the shortfall by taking money from
Fund III and recording it as a prepaid expense to BCM on the Fund’s books. Advanced
management fees from Fund III became a consistent cash source for the affiliates and for Burrill
personally. Burrill used the money to pay for, among other things, salaries of employees of the
related entities and his personal expenses. These advanced management fees appeared in the
Fund’s financial statements as “prepaid expenses” or “receivables,” as described below.

F.     During the Year-End 2009, 2010, and 2011 Audits, Beamish Failed
       to Scrutinize the Advanced Fees Appropriately

        18.    The amount of the advanced management fees taken by the General Partner was
disclosed to the PricewaterhouseCoopers audit team. Through the audits, Beamish became aware
that the balance of the advanced management fees increased by millions of dollars every year
from 2009 through 2011:

         •   By the end of 2009, the advanced management fee balance totaled $4,927,374,
             representing almost one year of advanced management fees.

         •   By the end of 2010, the advanced management fee balance had grown to
             $9,259,317, or just under two years of advanced management fees.

         •   By the end of 2011, the advanced management fee balance had grown to
             $13,374,569, or nearly three full years of advanced management fees.

        19.     These balances were significant, far surpassing PwC’s internally-established
threshold for materiality and were recognized by the PwC audit team, and by Beamish
particularly, as unusual in the industry. According to the relevant GAAS standards that relate to



                                                5
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 7 of 15




the consideration of the possibility of fraud, if an auditor becomes aware of significant and
unusual transactions, the auditor should gain an understanding of “the business rationale of such
transactions and whether that rationale (or lack thereof) suggests that such transactions may have
been entered into to engage in fraudulent financial reporting or to conceal the misappropriation
of assets.” AU § 316.66. 4 Furthermore, in assessing the risk of material misstatement, the auditor
should consider factors including whether there is a risk that “involves significant non-routine
transactions that are outside the normal course of business for the entity, or that otherwise appear
to be unusual.” AU § 314.111.

        20.    Despite the significant and unusual nature of the payment of the advanced
management fees, Beamish and the PwC audit team took no steps to try to understand the
business rationale for the payments. And even though the balance of the advanced fees grew
steadily during 2009, 2010, and 2011, Beamish did not inquire into the rationale for the
advances, nor did Beamish inquire as to why the amount grew.

        21.    Had Beamish or his audit team made appropriate inquiries as required by
professional standards, they would have likely discovered that the fees advanced to the General
Partner had been used for the business operations of affiliated Burrill entities, such as Burrill
Securities LLC, and to pay for Burrill’s own personal expenses. Further, Beamish did not take
adequate steps to determine whether Burrill and the affiliated entities were authorized to receive
such payments, as well as whether they had the ability to repay the amounts.

        22.     Generally Accepted Auditing Standards require auditors to exercise “due
professional care” throughout an audit. AU § 230. Due professional care requires an auditor to
exercise professional skepticism, “an attitude that includes a questioning mind and a critical
assessment of audit evidence.” AU § 230.07. “Since evidence is gathered and evaluated
throughout the audit, professional skepticism should be exercised throughout the audit process.”
AU § 230.08. The auditor “should not be satisfied with less than persuasive evidence because of
a belief that management is honest.” AU § 230.09; see also AU § 316.13. This is particularly
true with respect to related party transactions. Audit procedures for related party transactions
“should extend beyond inquiry of management,” and an auditor should apply the procedures he
or she considers necessary to obtain an “understanding of the business purpose of the
transaction.” AU § 334.09.

        23.     Beamish failed to exercise the professional care required by GAAS in the audits
of the Fund’s 2009, 2010, and 2011 financial statements. Beamish took insufficient steps to
obtain audit evidence that the payments were properly approved and authorized, even as the
balance continued to grow year to year. During the audit of the Fund’s year-end 2011 financial
statements, Beamish’s audit team calculated the total future management fees due to the General
Partner for the remaining life of Fund III. The audit team estimated there was approximately
$10.2 million left in future management fees to be earned by the General Partner over the
remainder of the contractual life of Fund III, beyond the nearly $13.4 million that had already
been advanced. The audit team concluded that the General Partner could “earn down” the

4
 “AU” and “AU-C” refer to Statements on Auditing Standards issued by the American Institute
of Certified Public Accountants.



                                                 6
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 8 of 15




balance, through the provision of management services by the scheduled termination of the Fund
in 2016.

        24.     The auditors’ calculation of the amount of future fees available to the General
Partner during the 2011 audit, however, was incorrect by a significant margin. If Beamish’s audit
team had correctly calculated the future management fees to be earned, using a conservative
calculation, they would have realized there was, at most, $3.2 million in future fees to be
earned—not the $10.2 million that they had calculated. After the approximately $3.2 million was
paid, Fund III would have no contractual obligation to pay additional management fees to the
General Partner or its designee for the remaining contractual term of the Fund. While Beamish
was not aware of this calculation error at the time, had he exercised the appropriate professional
skepticism required of him as an auditor, especially in light of the ever increasing advanced
management fee balance, he should have questioned and sought evidence for the premise that the
advanced management fee balance would likely be recovered simply through the provision of
future management services by the General Partner.

        25.    From his audit, moreover, Beamish learned that the Fund described the advanced
management fee balance as a “receivable,” which in this instance represented an undocumented
loan, to the General Partner in the year-end 2009, 2010, and 2011 financial statements. Generally
Accepted Auditing Standards require special scrutiny of interest-free loans between related
parties and loans with “no scheduled terms for when or how the funds will be repaid.” AU
§ 334.03. When confronted with such an undocumented loan, an auditor should apply the
procedures he or she considers necessary to “[d]etermine whether the transaction has been
approved by those charged with governance.” AU § 334.09. Nonetheless, Beamish, and the PwC
auditors working at his direction, took no steps to determine whether such a loan to the General
Partner was permitted by the LPA. Nor did Beamish inquire whether the General Partner’s
governing documents permitted Burrill to take the advanced fees without the consent of the
General Partner.

G.     The Fund’s Year-End 2009, 2010, and 2011 Financial Statements
       Failed to Disclose Fees Accurately

        26.     Generally Accepted Auditing Standards concerning related party transactions
require that an “auditor should view related party transactions within the framework of existing
[accounting] pronouncements, placing primary emphasis on the adequacy of disclosure.” AU
§ 334.02 (emphasis added). Furthermore, an auditor should apply procedures to obtain
satisfaction about the related party transactions and the effect on financial statements. AU
§ 334.09. For each “material related party transaction . . . common ownership or management
control relationship . . . the auditor should consider whether he has obtained sufficient
appropriate audit evidence to understand the relationship of the parties and . . . the effects of the
transaction on the financial statements.” AU § 334.11. Disclosures of related party transactions
must include (1) the nature of the relationships involved; (2) a description of the transactions and




                                                  7
       Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 9 of 15




other such information deemed necessary to an understanding of the effects of the transactions
on the financial statements; and (3) the terms and manner of settlement. ASC 850-10-50-1. 5

       27.     The Fund III year-end 2009, 2010, and 2011 financial statements inconsistently
and inaccurately disclosed the nature of the advanced management fees. In none of the three
year-end financial statements did the Fund adequately disclose that management fees were being
advanced:

         •   The balance sheet in the Fund’s year-end 2009 audited financial statements
             included the amount of advanced management fees as an undefined part of a larger
             “prepaid expense” paid by the Fund. The balance sheets in the 2010 and 2011
             financial statements similarly included the amount of advanced management fees as
             an undefined part of a larger amount of “prepaid expenses and other receivables,”
             but did not separately show a related party receivable on the balance sheet as
             required by GAAP (and in particular, ASC 850-10-50-2). The balance sheets did
             not further describe the nature of the “prepaid expenses” or “receivables,” and made
             no explicit reference to the payment of advanced management fees.

         •   The Related Party footnotes to the year-end 2009, 2010, and 2011 audited financial
             statements described the amount of the advanced management fees only as a
             “receivable from the General Partner.” The footnotes did not further describe the
             transaction nor the terms and manner of settlement of the so-called “receivable,” as
             required by GAAP. ASC 850-10-50-1.

         •   The Management Fee footnotes to the year-end 2009, 2010, and 2011 audited
             financial statements merely described the amount the General Partner was legally
             entitled to receive over the course of the calendar year in accordance with the LPA.
             The footnotes did not disclose that the Fund had actually paid advanced
             management fees, and contained no references to the amounts described as “prepaid
             expenses” and “receivables” on the balance sheets or a cross-reference to the
             Related Party footnotes. As a result, the footnotes further created a misleading
             picture of the Fund’s financial statements for each period.

        28.     The Fund’s audited financial statements materially misstated the nature of the
related party payments. Beamish failed to obtain sufficient appropriate audit evidence to
determine whether GAAP compliant disclosure of the payments made was adequate, as required
by GAAS, when he authorized PricewaterhouseCoopers to issue audit reports with unqualified
opinions on the Fund’s year-end 2009, 2010, and 2011 financial statements.

H.     Beamish Issued a Clean Opinion on the Fund’s Year-End 2012 Financial Statements

        29.   By the first quarter of 2012, the General Partner was paid more in management
fees from Fund III than the General Partner was contractually entitled to earn over the entire 10-

5
 “ASC” refers to the Accounting Standards Codification issued by the Financial Accounting
Standards Board.



                                                 8
      Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 10 of 15




year life of the Fund. At the end of 2012, the balance of the advanced management fees totaled
$17,922,059. Beamish was aware of the balance of advanced management fees in connection
with the audit of the Fund’s 2012 financial statements. Under Beamish’s supervision, the PwC
audit team calculated that the fund overpaid in excess of approximately $7 million in
management fees.

        30.     Aware that millions of dollars in excess management fees had been taken from
the Fund, the audit team proposed to BCM management that the Fund provide the following
additional disclosure in its year-end 2012 financial statements: “Prepaid expenses and other
receivables at December 31, 2012 include $17.9 million due from the General Partner. This
amount exceeds the expected future management fee expenses for the remaining contractual life
of the fund.” (Emphasis added.) BCM management rejected the second sentence of Beamish’s
proposal regarding the excessive amount and suggested alternative language regarding its
repayment. In response, Beamish agreed that the additional disclosure contained in his proposed
second sentence need not be included in the Fund’s financial statements.

        31.    Shortly thereafter, BCM management told Beamish that Burrill had executed an
unsecured promissory note for the full amount of the advanced management fee balance. The
BCM controller provided PwC with the promissory note, which was dated December 31, 2012.
After receiving the note, Beamish’s audit team suggested a revision to the proposed Related
Party footnote for the Fund’s year-end 2012 financial statements to describe the terms of the
note, the manner of settlement, and the interest rate. The auditors provided the suggestion to
BCM management. Three days later, the BCM controller told Beamish that Burrill “strongly
feels he does not want the footnote as currently worded to be included in the financials” and that
the note had been “withdrawn.” The reference to the promissory note was removed from the
year-end 2012 audited financial statements.

        32.      In April 2013, the Fund issued its year-end 2012 financial statements with an
audit report with an unqualified audit opinion from PricewaterhouseCoopers. The audited
financial statements materially misstated the nature of the related party payments. Beamish failed
to obtain sufficient appropriate audit evidence to determine whether GAAP compliant disclosure
of the payments was made, as required by GAAS, when he authorized PwC to issue its audit
report with an unqualified opinion. The balance sheet identified the advanced management fees
as part of a larger amount of “prepaid expenses and other receivables from related party” owed to
the Fund, but did not separately show a related party receivable on the balance sheet as required
by GAAP (and in particular, ASC 850-10-50-2).

        33.    In the Related Party footnote to the year-end 2012 financial statements, the Fund
described the advanced management fees only as a “receivable” owed by the Management
Company, Burrill Capital, LLC—not the General Partner, as had been disclosed in the year-end
2009, 2010, and 2011 financial statements. The footnote did not further describe the transaction
nor the terms of the “receivable,” as required by GAAP (and in particular, ASC 850-10-50-1).

       34.     The footnote further stated that the Management Company “intends to pay” the
receivable “from future distributions to the General Partner” and from “Management Company
funds.” Beamish and his audit team, however, failed to obtain sufficient audit evidence of the
receivable’s collectability, as required by GAAS. An auditor “should design and perform audit


                                                9
      Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 11 of 15




procedures that are appropriate in the circumstances for the purpose of obtaining sufficient
appropriate audit evidence.” AU-C § 500.06. Furthermore, an auditor should “obtain sufficient
appropriate audit evidence about whether related party relationships and transitions have been
appropriately identified, accounted for, and disclosed in the financial statements.” AU-C
§ 550.09.

        35.     With respect to the collectability of the receivable “from future distributions to the
General Partner,” Beamish looked only to the Fund’s capital account for the General Partner,
which was valued at $15.3 million as of December 31, 2012. As set forth in the LPA, the General
Partner’s right to use the capital account was conditioned on the performance of its management
duties (including, among other things, not breaching its fiduciary duties nor engaging in willful
or reckless misconduct or fraud). Significantly, the LPA provided that if the General Partner
failed to make its required capital contributions to the Fund, its right to the capital account could
be substantially impaired. As Beamish and the PwC audit team were aware, the General Partner
had not made its required capital contributions from 2009 through 2012 and was instead adding
the amount of the contributions to the advanced management fee balance each year. By relying
only on the value of the General Partner’s capital account, and failing to consider that the
General Partner did not make its required capital contributions, Beamish failed to obtain
sufficient appropriate audit evidence about the collectability of the receivable.

        36.     Furthermore, Beamish relied on Burrill’s and management’s written
representations about the General Partner’s intent to pay the receivable through its future
distributions without determining whether they had authority to bind the entity. Beamish did not
inquire whether the General Partner’s governing documents permitted Burrill to commit the
future distributions of the General Partner. Nor did Beamish obtain evidence of the financial
condition of the General Partner to determine whether the General Partner was encumbered by
other financial obligations. Thus, Beamish’s failure to scrutinize the representations made by
Burrill regarding the intent to pay the receivable “from future distributions to the General
Partner” demonstrated a significant lack of professional skepticism by Beamish under the
circumstances. Additionally, when faced with inconsistent audit evidence, “the auditor should
determine what modifications or additions to audit procedures are necessary to resolve the
matter…” AU-C § 500.10. In this situation, Beamish failed to identify the contradictory audit
evidence and thus did not consider additional audit procedures to test the collectability of the
receivable.

        37.     Nor did Beamish take sufficient steps to verify whether the Management
Company had the funds to repay the receivable. While Beamish did not audit the Management
Company, had he requested the Management Company’s balance sheet, he would have
discovered that the Management Company had less than $1,600 in cash on hand as of December
31, 2012, and that its remaining assets were illiquid and arose out of related party transactions
with other Burrill entities. Generally Accepted Auditing Standards state that written
representations “complement other auditing procedures and do not provide sufficient appropriate
audit evidence on their own about any of the matters with which they deal.” AU-C 580.04.
Additionally, “if written representations are inconsistent with other audit evidence, the auditor
should perform audit procedures to attempt to resolve the matter.” AU-C 580.23. Instead, in
violation of the professional standards required by GAAS, Beamish relied on management’s
written representations about the sources and means of repayment.


                                                 10
      Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 12 of 15




       38.      As in the year-end 2009-2011 audited financial statements, the Management Fee
footnote to the Fund’s year-end 2012 financial statements merely described the amount the
General Partner was legally entitled to receive over the course of the calendar year in accordance
with the LPA. The footnote did not disclose that the Fund had actually paid advanced
management fees, and contained no references to the amounts described as “prepaid expenses”
and “receivables” on the balance sheet and in the Related Party footnote.

        39.     With respect to the year-end 2012 audit specifically, Beamish was responsible for
obtaining audit evidence that “significant related party transactions outside the entity’s normal
course of business . . . have been appropriately authorized and approved.” AU-C § 550.24. This
he did not do. While Beamish and his audit team obtained management’s representations that the
Fund had complied with all contractual agreements and that management intended to repay the
receivable (i.e., the undocumented loan), they took no steps to determine whether the LPA
permitted the payment of management fees in excess of what the General Partner would be
entitled to earn, or loans to related parties without approval of an advisory committee of limited
partners.

        40.    Beamish failed to maintain professional skepticism with respect to the audit of the
Fund’s year-end 2012 financial statements, as required by GAAS (and in particular, AU-C
§ 200.08). Beamish did not take adequate steps to understand the business rationale for taking
advanced management fees, even after BCM management resisted his proposed additional
disclosure and “withdrew” the promissory note, contrary to GAAS (and in particular, AU-C
§ 240.32 and AU-C §§ 315.28-29). By failing to make adequate inquiry into these matters, and
instead relying on the representations of BCM management, Beamish fell short of the
professional standards required by GAAS.

I.     PricewaterhouseCoopers Resigned as Auditor of the Fund

        41.    From the beginning of 2013 through the issuance of the Fund’s year-end 2012
audited financial statements on April 4, 2013, Burrill, alone directing the General Partner, took
an additional $3.2 million in advanced management fees. After the audit opinion was issued,
Burrill took another $1.15 million in advanced management fees through July 2013.

        42.      In late August 2013, the Fund’s investment committee became aware that
virtually all the committed capital in Fund III had been spent. Emergency meetings of the
investment committee were convened. Over the following weeks, the other members of the
General Partner were informed that the Fund paid approximately $18 million in advanced
management fees. The amounts taken exceeded the amount to which the General Partner was
entitled to receive over the contractual life of the Fund by millions of dollars.

        43.    In late October 2013, three members of the General Partner sent a letter to the
advisory committee of the limited partners informing them of Burrill’s misappropriation. In
response, the advisory committee of the limited partners removed the General Partner, including
Burrill, from managing the Fund.

      44.   On November 6, 2013, BCM management provided Beamish with several letters
between BCM management and various limited partners regarding the misappropriation.



                                                11
      Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 13 of 15




       45.    Prior to learning of the limited partners’ allegations of misappropriation, PwC was
contemplating resigning as auditor of the Fund for economic reasons. On or about November 11,
2013, PricewaterhouseCoopers resigned as the auditor of the Fund.

       46.      In 2014, the limited partners agreed to recycle distribution payments back into
Fund III, in lieu of receiving individual distribution pay-outs. They used the recycled money to
meet the Fund’s financial commitments to its portfolio companies and to stabilize the Fund.

J.     Violations

       47.     As a result of the conduct described above, Respondent engaged in improper
professional conduct within the meaning of Section 4C(a)(2) of the Exchange Act and
Rule 102(e)(1)(ii) of the Commission’s Rules of Practice.

        48.     Section 4C of the Exchange Act and Rule 102(e)(1)(ii) provide, in part, that the
Commission may censure or deny, temporarily or permanently, the privilege of appearing or
practicing before the Commission to any person who is found by the Commission to have
engaged in “improper professional conduct.” In relevant part, Section 4C(b)(2) and
Rule 102(e)(1)(iv)(B) define “improper professional conduct” as one of two types of negligent
conduct: (1) a single instance of highly unreasonable conduct in circumstances for which
heightened scrutiny is warranted; or (2) repeated instances of unreasonable conduct that indicate
a lack of competence.

        49.     As discussed above, Respondent’s failures to conform to applicable professional
standards found in GAAS, in connection with the audits of the year-end 2009, 2010, 2011, and
2012 Fund III financial statements, constitute repeated instances of unreasonable conduct. In
addition, Respondent’s failures to conform to the applicable professional standards found in
GAAS, in connection with the Fund’s year-end 2012 financial statements, constitutes an instance
of highly unreasonable conduct under circumstances that warranted heightened scrutiny, which is
required under Rule 102(e)(1)(ii) in instances where significant and unusual transactions take
place, such as taking millions of dollars in advanced fees beyond the life of Fund.

K.     Findings

       50.    Based on the foregoing, the Commission finds that Respondent engaged in
improper professional conduct pursuant to Section 4C(a)(2) of the Exchange Act and
Rule 102(e)(1)(ii) of the Commission’s Rules of Practice.

                                               IV.

       In view of the foregoing, the Commission deems it appropriate to impose the sanctions
agreed to in Respondent’s Offer.

       Accordingly, it is hereby ORDERED, effective immediately, that:

     A.      Respondent Beamish is denied the privilege of appearing or practicing before the
Commission as an accountant.



                                                12
      Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 14 of 15




       B.    After one year from the date of this order, Respondent Beamish may request that
the Commission consider his reinstatement by submitting an application (attention: Office of the
Chief Accountant) to resume appearing or practicing before the Commission as:

               1.      a preparer or reviewer, or a person responsible for the preparation or
       review, of any public company’s financial statements that are filed with the Commission
       (other than as a member of an audit committee, as that term is defined in Section 3(a)(58)
       of the Securities Exchange Act of 1934). Such an application must satisfy the
       Commission that Respondent Beamish’s work in his practice before the Commission as
       an accountant will be reviewed either by the independent audit committee of the public
       company for which he works or in some other acceptable manner, as long as he practices
       before the Commission in this capacity; and/or

               2.     a preparer or reviewer, or a person responsible for the preparation or
       review, of any public company’s financial statements that are filed with the Commission
       as a member of an audit committee, as that term is defined in Section 3(a)(58) of the
       Securities Act of 1934. Such an application will be considered on a facts and
       circumstances basis with respect to such membership, and the applicant’s burden of
       demonstrating good cause for reinstatement will be particularly high given the role of the
       audit committee in financial and accounting matters; and/or

              3.      an independent accountant.

              Such an application must satisfy the Commission that:

                      (a)      Respondent Beamish, or the public accounting firm with which he
              is associated, is registered with the Public Company Accounting Oversight Board
              (“Board”) in accordance with the Sarbanes-Oxley Act of 2002, and such
              registration continues to be effective;

                      (b)     Respondent Beamish, or the registered public accounting firm with
              which he is associated, has been inspected by the Board and that inspection did
              not identify any criticisms of or potential defects in Respondent Beamish’s or the
              firm’s quality control system that would indicate that the respondent will not
              receive appropriate supervision;

                     (c)    Respondent Beamish has resolved all disciplinary issues with the
              Board, and has complied with all terms and conditions of any sanctions imposed
              by the Board (other than reinstatement by the Commission); and

                      (d)     Respondent Beamish acknowledges his responsibility, as long as
              he appears or practices before the Commission as an independent accountant, to
              comply with all requirements of the Commission and the Board, including, but
              not limited to, all requirements relating to registration, inspections, concurring
              partner reviews and quality control standards.

       C.      The Commission will consider an application by Respondent Beamish to resume
appearing or practicing before the Commission provided that his state CPA license is current and


                                               13
      Case 3:18-cv-02615-AGT Document 88-31 Filed 02/14/19 Page 15 of 15




he has resolved all other disciplinary issues with the applicable state boards of accountancy.
However, if state licensure is dependent on reinstatement by the Commission, the Commission
will consider an application on its other merits. The Commission’s review may include
consideration of, in addition to the matters referenced above, any other matters relating to
Respondent Beamish’s character, integrity, professional conduct, or qualifications to appear or
practice before the Commission as an accountant. Whether an application demonstrates good
cause will be considered on a facts and circumstances basis with due regard for protecting the
integrity of the Commission’s processes.


       By the Commission.



                                                    Brent J. Fields
                                                    Secretary




                                               14
